DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 03/19/2021, with respect to the non-statutory double patenting rejection and the 103 rejection have been fully considered and are persuasive.  The rejections above have been withdrawn. 

Examiners Note
The examiner is relying upon the filing date of prov. 61/737,660 as 12/14/2012 for this instant application.  The examiner could not locate Fig. 16 in the CIP’s cited in the related applications.  Applicant did not provide any clairification to this statement in the most recent office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-3, 7-10, 12, 14-18 and 21-25 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the cancelled dependent claim limitations that were incorporated into the independent claims taken within the other limitations in the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486